
	

115 S3393 IS: Council on Rural Community Innovation and Economic Development Act of 2018
U.S. Senate
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3393
		IN THE SENATE OF THE UNITED STATES
		
			August 28, 2018
			Ms. Cortez Masto (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To establish the Council on Rural Community Innovation and Economic Development.
	
	
		1.Short title
 This Act may be cited as the Council on Rural Community Innovation and Economic Development Act of 2018.
 2.FindingsCongress makes the following findings: (1)Sixteen percent of the population of the United States lives in rural counties.
 (2)Strong, sustainable rural communities are essential to future prosperity and ensuring United States competitiveness in the years ahead.
 (3)Rural communities supply the food, fiber, and energy of the United States, safeguard the natural resources of the United States, and are essential to the development of science and innovation.
 (4)Though rural communities face numerous challenges, they also present enormous economic potential. (5)The Federal Government has an important role to play in expanding access to the capital necessary for economic growth, promoting innovation, increasing energy resiliency and reliability, improving access to health care and education, and expanding outdoor recreational activities on public land.
 3.PurposeThe purpose of this Act is to enhance the efforts of the Federal Government to address the needs of rural areas in the United States by—
 (1)establishing a council to better coordinate Federal programs directed to rural communities;
 (2)maximizing the impact of Federal investment to promote economic prosperity and quality of life in rural communities in the United States; and
 (3)using innovation to resolve local and regional challenges faced by rural communities.
 4.DefinitionsIn this Act: (1)CouncilThe term Council means the Council on Rural Community Innovation and Economic Development established by section 5.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. 5.EstablishmentThere is established a Council on Rural Community Innovation and Economic Development.
		6.Membership
 (a)In generalThe membership of the Council shall be composed of the heads of the following executive branch departments, agencies, and offices:
 (1)The Department of Agriculture. (2)The Department of the Treasury.
 (3)The Department of Defense. (4)The Department of Justice.
 (5)The Department of the Interior. (6)The Department of Commerce.
 (7)The Department of Labor. (8)The Department of Health and Human Services.
 (9)The Department of Housing and Urban Development. (10)The Department of Transportation.
 (11)The Department of Energy. (12)The Department of Education.
 (13)The Department of Veterans Affairs. (14)The Department of Homeland Security.
 (15)The Environmental Protection Agency. (16)The Federal Communications Commission.
 (17)The Office of Management and Budget. (18)The Office of Science and Technology Policy.
 (19)The Office of National Drug Control Policy. (20)The Council of Economic Advisers.
 (21)The Domestic Policy Council. (22)The National Economic Council.
 (23)The Small Business Administration. (24)The Council on Environmental Quality.
 (25)The White House Office of Public Engagement. (26)The White House Office of Cabinet Affairs.
 (27)Such other executive branch departments, agencies, and offices as the President or the Secretary may, from time to time, designate.
 (b)ChairThe Secretary shall serve as the Chair of the Council. (c)DesigneesA member of the Council may designate, to perform the Council functions of the member, a senior-level official who is—
 (1)part of the department, agency, or office of the member; and
 (2)a full-time officer or employee of the Federal Government.
 (d)AdministrationThe Council shall coordinate policy development through the rural development mission area. 7.FundingThe Secretary shall provide funding and administrative support for the Council to the extent permitted by law and within existing appropriations.
 8.Mission and function of the CouncilThe Council shall work across executive departments, agencies, and offices to coordinate development of policy recommendations—
 (1)to maximize the impact of Federal investment of rural communities;
 (2)to promote economic prosperity and quality of life in rural communities; and
 (3)to use innovation to resolve local and regional challenges faced by rural communities.
 9.DutiesThe Council shall— (1)make recommendations to the President, acting through the Director of the Domestic Policy Council and the Director of the National Economic Council, on streamlining and leveraging Federal investments in rural areas, where appropriate, to increase the impact of Federal dollars and create economic opportunities to improve the quality of life in rural areas in the United States;
 (2)coordinate and increase the effectiveness of Federal engagement with rural stakeholders, including agricultural organizations, small businesses, education and training institutions, health care providers, telecommunications services providers, electric service providers, transportation providers, research and land grant institutions, law enforcement, State, local, and tribal governments, and nongovernmental organizations regarding the needs of rural areas in the United States;
 (3)coordinate Federal efforts directed toward the growth and development of rural geographic regions that encompass both metropolitan and nonmetropolitan areas;
 (4)identify and facilitate rural economic opportunities associated with energy development, outdoor recreation, and other conservation related activities; and
 (5)identify common economic and social challenges faced by rural communities that could be served through—
 (A)better coordination of existing Federal and non-Federal resources; and (B)innovative solutions utilizing governmental and nongovernmental resources.
				10.Executive departments and agencies
 (a)In generalThe heads of executive departments and agencies shall assist and provide information to the Council, consistent with applicable law, as may be necessary to carry out the functions of the Council.
 (b)ExpensesEach executive department or agency shall be responsible for paying any expenses of the executive department or agency for participating in the Council.
			11.Report on rural smart communities
 (a)In generalNot later than 1 year after the establishment of the Council, the Council shall submit to Congress a report describing efforts of rural areas to integrate smart technology into their communities to solve challenges relating to energy, transportation, health care, law enforcement, housing, or other relevant local issues, as determined by the Secretary.
 (b)Smart rural communitiesThe report under subsection (a) shall include a description of efforts of rural communities to apply innovative and advanced technologies and related mechanisms (such as telecommunications, energy, transportation, housing, economic development)—
 (1)to improve the health and quality of life of residents; (2)to increase the efficiency and cost-effectiveness of civic operations and services, including public safety and other vital public functions;
 (3)to promote economic growth; (4)to enhance the use of electricity in the community and reduce pollution; and
 (5)to create a more sustainable and resilient community. (c)Other inclusionsThe report under subsection (a) shall include—
 (1)an analysis of efforts to integrate smart technology into rural communities across the United States; (2)an analysis of barriers and challenges faced by rural areas in integrating smart technology into their communities;
 (3)an analysis of Federal efforts to assist rural areas with the development and integration of smart technology into rural communities; (4)recommendations, if any, on how to improve coordination and deployment of Federal efforts to assist rural areas develop and integrate smart technology into their communities;
 (5)recommendations, if any, on how rural areas developing smart communities can better leverage private sector resources; and (6)guidelines that establish best practices for rural areas that desire to use smart technology to overcome local challenges.
				12.Review of public benefit to rural communities on the creation of rural smart community
			 demonstration projects
 (a)In generalOn completion of the report under section 11(a), the Council shall review the benefits of the creation of a rural smart community demonstration projects program for the purposes of coordinating Department of Agriculture rural development, housing, energy, and telecommunication programs, and other Federal programs specific to rural communities, to expand innovative technologies and address local challenges specific to rural communities.
 (b)InclusionsIn the review under subsection (a) the Council shall determine whether a rural smart community demonstration projects program would—
 (1)demonstrate smart community technologies that can be adapted and repeated by other rural communities;
 (2)encourage public, private, local, or regional best practices that can be replicated by other rural communities;
 (3)encourage private sector innovation and investment in rural communities; (4)promote a skilled workforce; and
 (5)promote standards that allow for the measurement and validation of the cost savings and performance improvements associated with the installation and use of smart community technologies and practices.
				13.Rural smart community resource guide
 (a)In generalThe Council shall create, publish, and maintain a resource guide designed to assist States and other rural communities in developing and implementing rural smart community programs.
 (b)InclusionsA resource guide under subsection (a) may include— (1)a compilation of existing related Federal and non-Federal programs available to rural communities, including technical assistance, education, training, research and development, analysis, and funding;
 (2)available examples of local rural communities engaging private sector entities to implement smart community solutions, including public-private partnership models that could be used to leverage private sector funding to solve similar local challenges;
 (3)available examples of proven methods for local rural communities to facilitate integration of smart technologies with new and existing infrastructure and systems;
 (4)best practices and lessons learned from demonstration projects, including return on investment and performance information to help other rural communities decide how to initiate integration of smart technologies; and
 (5)such other topics as are requested by industry entities or local governments or determined to be necessary by the Council.
 (c)Utilization of existing guidesIn creating, publishing, and maintaining the guide under subsection (a), the Council shall consider Federal, State, and local guides already published relating to smart community goals, activities, and best practices—
 (1)to prevent duplication of efforts by the Federal Government; and (2)to leverage existing complementary efforts.
 (d)Resource guide outreachThe Council shall conduct outreach to States, counties, communities, and other relevant entities— (1)to provide interested stakeholders with the guide published under subsection (a);
 (2)to promote the consideration of smart community technologies and encourage States and local governments to contribute rural smart community program and activity information to the guide published under subsection (a);
 (3)to identify— (A)barriers to rural smart community technology adoption; and
 (B)any research, development, and assistance that is needed that could be included in the guide published under subsection (a);
 (4)to respond to requests for assistance, advice, or consultation from rural communities; and (5)for other purposes, as identified by the Council.
 (e)Subsequent resource guidesThe Council shall issue an update to the guide published under subsection (a) every 5 years. 14.Rural Broadband Integration Working Group (a)FindingsCongress makes the following findings:
 (1)Access to high-speed broadband is no longer a luxury and is important for United States families, businesses, and consumers.
 (2)Affordable, reliable access to high-speed broadband is critical to United States economic growth and competitiveness.
 (3)High-speed broadband enables the people of the United States to use the Internet in new ways, expands access to health services and education, increases the productivity of businesses, and drives innovation throughout the digital ecosystem.
 (4)The private sector and Federal, State, and local governments have made substantial investments to expand broadband access in the United States, but more must be done to improve the availability and quality of high-speed broadband, particularly in areas lacking competitive choices.
 (5)Today, more than 50,000,000 people of the United States cannot purchase a wired broadband connection at speeds for adequate broadband service, and only 29 percent of people of the United States can choose from more than 1 service provider at that speed.
 (6)As a result of the statistics described in paragraph (5), the costs, benefits, and availability of high-speed broadband Internet are not evenly distributed, with considerable variation among States and between urban and rural areas.
 (7)The Federal Government has an important role to play in developing coordinated policies to promote broadband deployment and adoption, including promoting best practices, breaking down regulatory barriers, and encouraging further investment, which will help deliver higher quality, lower cost broadband to more families, businesses, and communities and allow communities to benefit fully from those investments.
				(b)Policy
 (1)In generalIt is the policy of the Federal Government for executive departments and agencies having statutory authorities applicable to broadband deployment (referred to in this section as the agencies) to use all available and appropriate authorities—
 (A)to identify and address regulatory barriers that may unduly impede either wired broadband deployment or the infrastructure to augment wireless broadband deployment;
 (B)to encourage further investment in broadband networks and services;
 (C)to promote the adoption and meaningful use of broadband technology; and
 (D)to otherwise encourage or support broadband deployment, competition, and adoption in ways that promote the public interest.
 (2)PrioritiesIn carrying out the policy under paragraph (1), the agencies shall focus on— (A)opportunities to promote broadband adoption and competition through incentives to new entrants in the market for broadband services;
 (B)modernizing regulations; (C)accurately measuring real-time broad­band availability and speeds;
 (D)increasing broadband access for underserved communities, including in rural areas;
 (E)exploring opportunities to reduce costs for potential low-income users; and
 (F)other possible measures, including supporting State, local, and Tribal governments interested in encouraging or investing in high-speed broadband networks.
 (3)EffectIn carrying out the policy under paragraph (1), the agencies shall ensure that existing and planned Federal, State, local, and Tribal government missions and capabilities for delivering services to the public, including those missions and capabilities relating to national security, public safety, and emergency response, are maintained.
 (4)CoordinationThe agencies shall coordinate the policy under paragraph (1) through the Rural Broadband Integration Working Group established under subsection (c).
				(c)Establishment of Rural Broadband Integration Working Group
 (1)In generalThere is established the Rural Broadband Integration Working Group (referred to in this section as the Working Group).
 (2)MembershipThe membership of the Working Group shall be composed of the heads, or their designees, of—
 (A)the Department of Agriculture; (B)the Department of Commerce;
 (C)the Department of Defense; (D)the Department of State;
 (E)the Department of the Interior; (F)the Department of Labor;
 (G)the Department of Health and Human Services; (H)the Department of Homeland Security;
 (I)the Department of Housing and Urban Development; (J)the Department of Justice;
 (K)the Department of Transportation; (L)the Department of the Treasury;
 (M)the Department of Energy; (N)the Department of Education;
 (O)the Department of Veterans Affairs; (P)the Environmental Protection Agency;
 (Q)the General Services Administration; (R)the Small Business Administration;
 (S)the Institute of Museum and Library Services; (T)the National Science Foundation;
 (U)the Council on Environmental Quality; (V)the Office of Science and Technology Policy;
 (W)the Office of Management and Budget; (X)the Council of Economic Advisers;
 (Y)the Domestic Policy Council; (Z)the National Economic Council; and
 (AA)such other Federal agencies or entities as are determined appropriate in accordance with paragraph (5).
 (3)Co-ChairsThe Secretary and the Secretary of Commerce shall serve as the Co-Chairs of the Working Group. (4)Consultation; coordination (A)ConsultationThe Working Group shall consult, as appropriate, with other relevant agencies, including the Federal Communications Commission.
 (B)CoordinationThe Working Group shall coordinate with existing Federal working groups and committees involved with broad­band.
					(5)Membership changes
 (A)In generalThe Director of the National Economic Council and the Director of the Office of Science and Technology Policy shall review, on a periodic basis, the membership of the Working Group to ensure that the Working Group—
 (i)includes necessary Federal Government entities; and
 (ii)is an effective mechanism for coordinating among agencies on the policy described in subsection (b).
 (B)ChangesThe Director of the National Economic Council and the Director of the Office of Science and Technology Policy may add or remove members of the Council, as appropriate, based on the review under subparagraph (A).
					(d)Functions of the Working Group
 (1)ConsultationAs permitted by law, the members of the Working Group shall consult with State, local, Tribal, and territorial governments, telecommunications companies, utilities, trade associations, philanthropic entities, policy experts, and other interested parties to identify and assess regulatory barriers described in subsections (a)(7) and (b)(1)(A) and opportunities described in subparagraphs (A) and (E) of subsection (b)(2) to determine possible actions relating to those barriers and opportunities.
 (2)Point of contactNot later than 15 days after the date of enactment of this Act, each member of the Working Group shall—
 (A)designate a representative to serve as the main point of contact for matters relating to the Working Group; and
 (B)notify the Co-Chairs of the Working Group of that designee.
					(3)Survey
 Not later than 60 days after the date of enactment of this Act, the members of the Working Group shall submit to the Working Group a comprehensive survey of—
 (A)Federal programs, including the allocated funding amounts, that currently support or could reasonably be modified to support broadband deployment and adoption; and
 (B)all agency-specific policies and rules with the direct or indirect effect of facilitating or regulating investment in or deployment of wired and wireless broadband networks.
 (4)List of actionsNot later than 120 days after the date of enactment of this Act, the members of the Working Group shall submit to the Working Group an initial list of actions that each of the agencies could take to identify and address regulatory barriers, incentivize investment, promote best practices, align funding decisions, and otherwise support wired broadband deployment and adoption.
				(5)Report
 (A)In generalNot later than 150 days after the date of enactment of this Act, after not fewer than 2 meetings of the full Working Group, the Working Group shall submit to the President, acting through the Director of the National Economic Council, a coordinated, agreed-to, and prioritized list of recommendations of the Working Group on actions that agencies can take to support broadband deployment and adoption.
 (B)InclusionsThe recommendations under subparagraph (A) shall include—
 (i)a list of priority actions and rule­mak­ings; and (ii)timelines to complete the priority actions and rulemakings under clause (i).
						15.General provisions
 (a)EffectNothing in this Act— (1)impairs or otherwise affects—
 (A)the authority granted by law to a department or agency, or the head thereof; (B)the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals; or
 (C)the authority of the Federal Communications Commission concerning spectrum allocation decisions; (2)requires the disclosure of classified information, law enforcement sensitive information, or other information that shall be protected in the interests of national security; or
 (3)creates any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, any Federal department, agency, or entity, any officer, employee, or agent, of the United States, or any other person.
 (b)ImplementationThis Act shall be implemented consistent with applicable law and subject to the availability of appropriations.
			
